— Judgment unanimously affirmed. Memorandum: Defendant contends that County Court erred in denying his motion to dismiss the indictment on the ground that he was denied his right to appear before the Grand Jury (see, CPL 190.50 [5]). Contrary to the contention of defendant, the record establishes that defendant was given sufficient opportunities to appear before the Grand Jury, but failed to avail himself of those opportunities. The record also fails to support the contention of defendant that the jury engaged in premature deliberations.
Defendant further contends that the court erred in failing to instruct the jurors adequately concerning the proper use of any notes they took during the trial. Because no objection was made to the adequacy of the court’s instructions, that issue has not been preserved for our review (see, CPL 470.05 [2]; People v Tucker, 153 AD2d 164, 168, affd 77 NY2d 861), and we decline *981to exercise our power to reach it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). In any event, the court’s note-taking instructions were adequate (see, People v Tucker, supra, at 166, 169).
We have reviewed the remaining contentions of defendant and conclude that they are without merit. (Appeal from Judgment of Onondaga County Court, Mulroy, J.—Forgery, 2nd Degree.) Present—Denman, P. J., Lawton, Doerr, Balio and Boehm, JJ.